DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 12/12/2019 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160139308) hereto after referred to as D1.

With regard to claim 1, D1 teaches an absorption type near-infrared filter, in at least figure 1, comprising: a first multilayer film (10, 20); a second multilayer film (30, 50); and an absorption film (40) between the first multilayer film and the second multilayer film, the absorption film comprising an infrared absorbing dye with a weight percentage between 1% and 3% ([0051], “as the near-infrared ray absorbent a cyanine based compound, a phthalocyanine based compound, … , or a dithiol metal complex compound may be used.”: thus D1 identically discloses dyes disclosed by p. 5 of Applicant’s specification
D1 fails to expressly disclose wherein in the infrared band, the difference between the wavelength with the transmittance at 80% of the absorption film and the wavelength with the reflectivity at 80% of the first multilayer film ranges between 130 nm and 145 nm ([0010]); the difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film ranges between 75 nm and 90 nm; the difference between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film ranges between 25 nm and 45 nm ([0010]).
However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 establishes the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption type near infrared filter of D1 for the purpose of preventing overheating of optical components due to incident infrared radiation and thereby achieved the claimed optical results.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 fails to expressly disclose wherein in the infrared band, the difference between the wavelength with the transmittance at 80% of the absorption film and the wavelength with the reflectivity at 80% of the first multilayer film ranges between 130 nm and 145 nm; the difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film ranges between 75 nm and 90 nm; the difference between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film ranges between 25 nm and 45 nm.
However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 establishes the general conditions of the absorption type near infrared filter as detailed above. Transmittance, reflectance, and absorption at specific wavelengths are well known to be results effective variables for optical filters of the claimed type; see, e.g. D1 ([0027], [0037], [0043], Figs. 5 and 6). Benefit of optimizing these include selective discrimination against (or for) desired wavelengths such as for reducing heat transfer to sensitive optics and improving the quality of a recorded image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption type near infrared filter of D1 for the purpose of preventing overheating of optical components due to incident infrared radiation and thereby achieved the claimed optical results.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a filter, in at least figure 1, wherein the absorption film comprises a transparent substrate (10) and an infrared absorbing structure (40) formed on the transparent substrate, and the infrared absorbing dye ([0049]) is distributed in the infrared absorbing structure.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein D1 further teaches a filter, in at least [0049]) wherein the transparent substrate further comprises an infrared absorption pigment.



With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 5, wherein D1 further teaches a filter, in at least figure 1, wherein in the ultraviolet band, the difference between the wavelength with the transmittance at of the absorption film and the wavelength with the reflectivity at 80% of the first multilayer film ranges between 23 nm and 40 nm ([0033]); 
D1 fails to expressly disclose the difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film ranges between 3 nm and 14 nm; the difference between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film ranges between -15 nm and 2.5 nm ([0033]).
However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 establishes the general conditions of the absorption type near infrared filter as detailed above. Transmittance, reflectance, and absorption at specific wavelengths are well known to be results effective variables for optical filters of the claimed type; see, e.g. D1 ([0027], [0037], [0043], Figs. 5 and 6). Benefit of optimizing these include selective 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption type near infrared filter of D1 for the purpose of preventing overheating of optical components due to incident infrared radiation and thereby achieved the claimed optical results.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches a filter, in at least figure 1, wherein in the ultraviolet band, the absolute difference between the wavelength with the transmittance at 80% of the absorption film and the wavelength with the transmittance at 50% of the absorption film is lower than 23 nm ([0033]); the absolute difference between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the transmittance at 20% of the absorption film is lower than 16 nm ([0010]).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 does not specifically teach a filter, wherein in the ultraviolet band, the difference between the wavelength with the transmittance at 80% of the absorption film in the infrared band and the wavelength with the transmittance at 80% of the absorption film in the ultraviolet band ranges between 126 nm and 164 nm; the difference between the wavelength with the transmittance at 50% of the absorption film in the infrared band and the wavelength with 
However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 establishes the general conditions of the absorption type near infrared filter as detailed above. Transmittance, reflectance, and absorption at specific wavelengths are well known to be results effective variables for optical filters of the claimed type; see, e.g. D1 ([0027], [0037], [0043], Figs. 5 and 6). Benefit of optimizing these include selective discrimination against (or for) desired wavelengths such as for reducing heat transfer to sensitive optics and improving the quality of a recorded image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption type near infrared filter of D1 for the purpose of preventing overheating of optical components due to incident infrared radiation and thereby achieved the claimed optical results.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 5, wherein D1 further teaches a filter, in at least figure 1, wherein the absorption film (40) comprises a transparent substrate (10) and an infrared (40) and ultraviolet (30) mixed layer formed on the transparent 
 
With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 9, wherein D1 further teaches a filter, in at least figure 1, wherein the transparent substrate (10) further comprises an infrared absorption pigment (40).
 
With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 5, wherein D1 further teaches a filter, in at least figure 1, wherein the absorption film (40) comprises a transparent substrate (10) and an infrared (40) and ultraviolet layered (30) absorbing film formed on the transparent substrate (10); the infrared and ultraviolet layered absorbing film comprises an infrared absorption layer (40) and an ultraviolet absorption layer (30); the infrared absorption layer is formed on the transparent substrate (10), the ultraviolet absorption layer (30) is formed on the infrared absorption layer (40), the infrared absorbing dye is distributed in the infrared absorbing structure, and the ultraviolet absorbing dye is distributed in the ultraviolet absorbing structure ([0049]).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a filter, in at least figure 1, wherein the transparent substrate (10) further comprises an infrared absorption pigment ([0049]).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 5, wherein D1 further teaches a filter, in at least figure 1, wherein the absorption film comprises a transparent substrate (10) and an infrared (40) and ultraviolet (30) layered absorbing film formed on the transparent substrate; the infrared and ultraviolet layered absorbing film comprises an infrared absorption layer (40) and an ultraviolet absorption layer (30); the ultraviolet absorption layer (fig. 4, element 30) is formed on the transparent substrate (fig. 4, element 10), the infrared absorption layer (40) is formed on the ultraviolet absorption layer (30), the infrared absorbing dye is distributed in the infrared absorbing structure ([0049]), and the ultraviolet absorbing dye is distributed in the ultraviolet absorbing structure ([0049]).

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein D1 further teaches a filter, in at least figure 1, wherein the transparent substrate further comprises an infrared absorption pigment ([0049]).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 does not expressly teach a filter, in at least figure 1, wherein the difference between the thickness of the first multilayer film and the thickness of the second multilayer film is greater than 3000 nm, and in the infrared band the difference of between the wavelength with the 
However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). D1 establishes the general conditions of the absorption type near infrared filter as detailed above. Transmittance, reflectance, and absorption at specific wavelengths are well known to be results effective variables for optical filters of the claimed type; see, e.g. D1 ([0027], [0037], [0043], Figs. 5 and 6). Benefit of optimizing these include selective discrimination against (or for) desired wavelengths such as for reducing heat transfer to sensitive optics and improving the quality of a recorded image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption type near infrared filter of D1 for the purpose of preventing overheating of optical components due to incident infrared radiation and thereby achieved the claimed optical results.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a filter, in at least figure 1, wherein the difference between the thickness of the first multilayer film and the thickness of the second multilayer film is less than 1000 nm (observed thicknesses of all layers in figure 1, 2, 3, and 4 are similar in structure), in the infrared band, the difference of between the wavelength with the transmittance at 80% of the infrared absorption film and the wavelength with the reflectivity at 80% of the first 

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 8, wherein D1 further teaches a filter, in at least figure 1, wherein the difference between the thickness of the first multilayer film and the thickness of the second multilayer film is greater than 3800 nm (observed thicknesses of all layers in figure 1, 2, 3, and 4 are similar in structure), and in the ultraviolet band, the difference of between the wavelength with the transmittance at 50% of the absorption film and the wavelength with the reflectivity at 50% of the first multilayer film falls in the range between 3 nm and 13 nm ([0010], [0022], [0033], [0048])., and the difference of between the wavelength with the transmittance at 20% of the absorption film and the wavelength with the reflectivity at 20% of the first multilayer film falls in the range between -15 nm and 0 nm ([0010], [0022], [0033], [0048])..

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 17, wherein D1 further teaches a filter, 

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 8, wherein D1 further teaches a filter, in at least figure 1, wherein the difference between the thickness of the first multilayer film and the thickness of the second multilayer film is less than 1000 nm (observed thicknesses of all layers in figure 1, 2, 3, and 4 are similar in structure); in the ultraviolet band, the difference of between the wavelength with the transmittance at 80% of the absorbing structure and the wavelength with the reflectivity at 80% of the first multilayer film falls in the range between 25 nm and 37 nm ([0010], [0022], [0033], [0048])., the difference of between the wavelength with the transmittance at 50% of the absorbing structure and the wavelength with the reflectivity at 50% of the first multilayer film falls in the range between 6 nm and 14 nm ([0010], [0022], [0033], [0048])., and the difference of between the wavelength with the transmittance at 20% of the absorbing structure and the wavelength with the reflectivity at 20% of the first multilayer film falls in the range between -6 nm and 2.5 nm ([0010], [0022], [0033], [0048]).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 19, wherein D1 further teaches a filter, in at least figure 1, wherein the difference between the wavelength with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872